t c summary opinion united_states tax_court anthony j carino jr and jill v carino petitioners v commissioner of internal revenue respondent docket no 3683-o00s filed date anthony j carino jr and jill v carino pro sese russell f kurdys and edward f peduzzi jr for respondent ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the ‘all section references are to the internal_revenue_code as amended - - taxable_year the issue for decision is whether petitioners are entitled to deductions for expenses_incurred by mr carino in connection with his daughter’s dancing activities background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in leechburg pennsylvania mr carino is an attorney licensed to practice law in the commonwealth of pennsylvania he has established a profitable personal injury litigation practice ’ mrs carino is a school teacher as part of mr carino’s continuing legal education requirements as an attorney he took courses in the area of sports and entertainment law and he has acquired publications books and treatises on that subject mr carino claims to have represented an aspiring country music singer and claims that he is in the process of negotiating a salary arrangement and contract with a professional football prospect mr carino has earned no income with respect to these individuals and mr carino reported a net profit from his legal profession of dollar_figure in dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in he has no contractual or other arrangement in place for the provision of any future management services by him petitioners’ daughter heather carino is a dancer she was born on date and in was years old her dancing activities began at the age of when her mother enrolled her at a local dance studio she began dancing competitively at the age of and she won numerous competitions by the age of heather’s honors include third runner-up and talent winner in the miss preteen america competition junior miss dance for dance masters of america teen miss dance for dance educators of america senior miss dance for dance educators of america anda gold medal winner at the vii certamen internationale de ballet competition held in panama city panama heather was the recipient of the julliard school scholarship in new york the shirley jones scholarship at the pittsburgh playhouse the american ballet theater scholarship award as well as scholarships to the broadway dance center in new york and the edge school of performing arts in hollywood california she has studied dance extensively at the julliard school the american ballet theater the pittsburgh ballet theater the atlanta ballet theater and the american tap dance orchestra where she has danced with gregory hines savion glover and buster brown spetitioners’ daughter appeared on the cover of the date edition of dance spirit and she authored an article entitled what i learned at competition - - in heather auditioned for and was selected by theatrical presentations international inc tpi to be a fan fest kid at major league baseball’s all-star festivities in pittsburgh she performed in a musical-type show for weeks and at the all-star game during the seventh-inning stretch she received no compensation_for these performances mr carino got to know and had dealings with tpi and its executive vice president mindy dow he testified that ms dow encouraged him to enter into a management_contract with his daughter and showed him several examples of management contracts mr carino and his daughter executed a document entitled personal management agreement dated date which stated a 3-year term with three separate options to renew for additional periods of years that document stated that mr carino was to act as his daughter’s sole personal manager and was to provide services normally performed by such a person the document then states a as compensation_for services to be rendered hereunder artist shall pay manager as and when received by or on behalf of artist a sums sic of money equal to ten percent of artist’s gross earnings up to and including earnings in the amount of five thousand dollars dollar_figure per week as defined herein il fifteen percent of artist’s gross earnings in excess of five thousand dollars dollar_figure but --- - less than ten thousand dollars dollar_figure per week as defined herein and iil twenty percent of artist’s gross earnings in excess of ten thousand dollars dollar_figure per week as defined herein d manager agrees that except as stated in paragraph below all gross earnings as herein defined are to be paid directly to artist by all persons firms or corporations and artist agrees to account for and pay on or before the 15th day of each month any compensation due to the manager therefrom for the previous calendar month and shall reimburse manager for any fees costs or expenses advanced or incurred by manager related thereto artist shall be solely responsible for payment of all booking agency commissions fees union dues publicity costs promotional and exploitation costs traveling expenses telephone charges and or wardrobe expenses and all reasonable expenses arising from the performance by manager of service hereunder in the event that manger sic advances any of the foregoing fees costs or expenses on behalf of artist or incurs any other reasonable expenses in connection with artist’s professional career or with the performance of manager’s service hereunder artist shall promptly reimburse manager for such fees cost or expenses and manager shall have the additional right to recoup said sums from any monies manager receives on artist’s behalf a similar document was executed by mr carino and his daughter on date -- - in late mindy dow extended to heather an offer to be a coca-cola kid at coca-cola’s olympic city in atlanta georgia from april through date at the time this offer was made an amount of compensation had not been determined the offer was accepted mr carino made arrangements for the trip to atlanta and searched for accommodations for his daughter mr carino testified when i got to atlanta most all of the housing developments rental places were occupied in anticipation and preparation for the summer olympics the ones that were not were the very seedy character and something that i would not myself want to live in yet alone put my client into such a situation instead mr carino signed a 6-month lease for an apartment in buckhead a suburb of atlanta which required monthly rent payments of dollar_figure from april through date mr carino incurred total expenses of dollar_figure including dollar_figure of travel-related expenditures attributable to round trips he made from pittsburgh to atlanta in late may or early date mindy dow approached mr carino and informed him that coca-cola was going to pay the coca- cola kids including heather a salary of dollar_figure and that travel mr carino maintained a diary reflecting the various expenses he incurred with respect to his daughter’s performing in atlanta there is no dispute that those expenditures were actually incurred and housing_expenses would not be covered heather earned only dollar_figure for her performing in atlanta from april to date mr carino’s expenditures greatly exceeded that amount he did not collect the 10-percent fee stated in the personal management agreement and heather has not reimbursed him for the expenses he incurred to date heather’s earnings as a dancer are limited to the dollar_figure she earned in as a coca- cola kid mr carino incurred dollar_figure in expenses in atlanta which petitioners claimed on a schedule c profit or loss from attached to their federal_income_tax return for business those expenses produced a dollar_figure loss which petitioners deducted in computing their taxable_income for petitioners also claimed dollar_figure as car and truck expenses on a schedule c that was filed with respect to mr carino’s profession as an attorney respondent issued a notice_of_deficiency in which he disallowed the dollar_figure in expenses in its entirety and the car and truck expenses to the extent they exceeded dollar_figure ie respondent reduced petitioners’ claimed expenses by dollar_figure both the dollar_figure loss and the dollar_figure car and truck expenses that -mr carino testified that he has spent well in excess of dollar_figure on his daughter’s education and training from the ages of to years ‘the schedule c referred to above lists mr carino’s principal business or profession as manager of performing artist --- - respondent disallowed as deductions relate to petitioners’ daughter’s stay in atlanta in discussion under sec_162 taxpayers are allowed a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to this end the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 under sec_183 if an activity engaged in by an individual is not engaged in primarily for profit no deduction attributable to such activity shall be allowed except to the extent allowable under sec_183 not relevant herein sec_183 c defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 in determining whether an individual engages in an activity for profit we consider all the facts and circumstances 72_tc_411 affd without published opinion 647_f2d_170 9th cir including the following factors identified in sec_1_183-2 income_tax regs manner in which the taxpayer carries on the activity --- - the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits the financial status of the taxpayer elements of personal pleasure or recreation petitioner bears the burden_of_proof with respect to this determination golanty v commissioner supra pincite mccarthy v commissioner tcmemo_2000_135 ’ petitioners argue that mr carino was engaged in the alleged management activity for profit and cite numerous factors as evidence thereof he maintained a logbook of expenses he used a separate checking account while in atlanta he was an experienced attorney in a successful personal injury litigation practice who took courses in entertainment and sports law and accumulated books and treatises on that subject he consulted with purported experts in the field he spent considerable time and effort in the activity to the extent that his law practice suffered and he ‘petitioners do not argue the applicability of sec_7491 and the record does not reflect that sec_7491 applies -- - has incurred no additional losses since in the activity however we cannot agree that those factors alone or in combination outweigh the inherently_personal nature of mr carino’s association with his daughter mr carino relies heavily on his cle course work in the areas of sports and entertainment law and his alleged representation of a country music singer and his negotiations with a local football prospect as evidence of his profit_motive however he has not been paid_by either the singer or the football prospect for his representation and he has no agreement or understanding in place providing him with a percentage of or interest in any future earnings_of those parties petitioners’ daughter has enjoyed success as a dancer and we have no doubt that mr carino helped her achieve that success however mr carino’s payment of expenses for the benefit of his daughter’s dancing activity does not differ in any meaningful way from the contributions made by most parents for the benefit of their children see bush v commissioner tcmemo_2002_33 mccarthy v commissioner supra demattia v commissioner tcmemo_1998_87 nova v commissioner tcmemo_1993_563 moreover we cannot agree that the execution of the personal management agreement by mr carino and his daughter changes mr carino’s relationship with his daughter from parent to manager for profit we have previously declined to give such effect to these types of arrangements in the case of a parent and child see eg nova v commissioner supra mr carino admitted at trial that he derived some degree of personal enjoyment from his involvement in his daughter’s dancing activities however he claims that just because someone enjoys an activity should not be conclusive with respect to the issue before us citing the enjoyment he derives from his legal practice the satisfaction mr carino derives from his legal practice cannot be compared in principle to the satisfaction he derives in guiding his daughter in her endeavors with respect to his daughter’s dancing activities the personal satisfaction to mr carino is so substantial in our view that it constitutes the primary motivation for engaging in the activity especially where as here the possibility of making a profit is so very small see bush v commissioner supra stasewich v commissioner tcmemo_2001_30 burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir sec_1 b income_tax regs mr carino is a successful attorney engaged in a profitable legal practice together he and his wife reported substantial annual income during the times relevant herein however they also expended considerable amounts in furtherance of their daughter’s dancing activities they seek here to offset their income in by the expenses mr carino incurred with respect to his daughter’s performances in atlanta however petitioners have not shown to our satisfaction that mr carino was engaged in this activity for profit rather than in his capacity as a parent accordingly we sustain respondent’s disallowance of the deductions petitioners claimed in decision will be entered for respondent
